Citation Nr: 1827516	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected arterial hypertension.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar fusion L4-L5.

3.  Entitlement to an initial compensable disability rating for service-connected right lower extremity (sciatic nerve) radiculopathy prior to May 19, 2016, and higher than 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions issued in April 2011 and September 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

The April 2011 rating decision denied a rating higher than 20 percent for service-connected lumbar fusion L4-L5 (lumbar spine disability); and the September 2012 rating decision, in pertinent part, a rating higher than 10 percent for hypertension, and entitlement to TDIU.

In a decision dated in July 2015, the Board denied service connection for depression, and remanded the issues lumbar spine and hypertension rating claims, and the appeal for TDIU, for additional development.

In a decision dated in September 2017, the RO granted "service connection" for right lower extremity radiculopathy secondary to service-connected lumbar fusion L4-L5 with a rating of 20 percent effective May 19, 2016.  Although not certified on appeal, because the rating for right lower extremity radiculopathy is essentially part and parcel of the lumbar spine rating claim, and as it does not commence from the earliest possible effective date stemming from the underlying claim for a higher rating for the service-connected lumbar spine disability (Swain v. McDonald, 27 Vet. App. 219, 224 (2015)), or constitute the highest possible rating for radiculopathy (AB v. Brown, 6 Vet. App. 35, 39 (1993)), the Board has recharacterized the issues as identified on the title page.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, Note 1 (evaluate any associated objective neurologic abnormalities...separately).   

Prior to the March 2018 recertification of the appeal to the Board, the Veteran's attorney rescinded his power of attorney.  As the Veteran has not notified the Board that he has obtained a new representative, he is henceforth regarded as proceeding as self represented.

The appeals for a rating higher than 10 percent for service-connected hypertension and TDIU are addressed in this decision.  The appeals for higher ratings for service-connected lumbar spine disability and right lower extremity radiculopathy are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension has not been manifested by diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more, at any time during the appeal period.

2.  The Veteran has had substantially gainful employment throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, DC 7101 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Although the Board is remanding the remaining issues for further development, remand is not necessary for these two claims as there is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).  

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's hypertension has been rated under the hypertension provisions of DC 7101 throughout the appeal period, which provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating where diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; and a 40 percent rating is assigned for diastolic pressure of predominantly 120 or more.  The highest rating of 60 percent rating is assigned for diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104.

A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to preclude securing or following substantially gainful employment.  38 C.F.R. § 4.16(a).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Hypertension

In a rating decision dated in December 1992, the RO granted service connection for hypertension with a rating of 10 percent effective August 1, 1992.  The current appeal arose in conjunction with a June 2012 claim for TDIU.

VA medical records dating from June 2011, including VA hypertension examinations in September 2012 and April 2016, chronicle diastolic pressure below 100 and systolic pressure below 160.  See, e.g., VA medical records dated in June 2015, and September 2012 and April 2016 VA hypertension examination reports.  The April 2016 VA examination was conducted pursuant to the Board's July 2015 remand.  These blood pressure readings do not show the diastolic or systolic levels that are necessary for a higher hypertension rating under DC 7101.

The evidence also shows that the Veteran's hypertension is predominantly controlled with lifestyle modification/diet controlled .  See, e.g., p. 1 of April 2016 VA hypertension examination report, which notes that the Veteran "was restarted on anti hypertensives about 4-5 years ago by private PCP, but was able to get off of medication again."  The ameliorative effects of the Veteran's blood pressure medication are contemplated in the rating criteria under DC 7101.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016).

Thus, the Veteran has not had a predominant diastolic reading of 110 or more, or systolic reading of 200 or more, during the appeal period.  The criteria for a disability rating higher than 10 percent are therefore not met and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


TDIU

As for the claim for TDIU, the Veteran reports that he has been gainfully employed as a mailman with the U. S. Postal Service throughout the appeal period.  See, e.g., April 2016 VA examination report, p. 2.  There is no evidence of record to the contrary.  Accordingly, the criteria for a grant of TDIU are not met and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

A disability rating higher than 10 percent rating for hypertension is denied.

A TDIU is denied.


REMAND

In November 2010, February 2011, August 2012, and May 2016 the Veteran was afforded VA examinations to assess his service-connected lumbar spine disability.  However, those examinations were not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  In accordance with 38 C.F.R. § 3.327(a), the Veteran should be reexamined.  

The rating of the Veteran's right lower extremity radiculopathy is associated with the rating of the Veteran's service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, DC 5237, Note 1.  As such, it too is remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

While on remand, the claims file should be updated to include all of the Veteran's VA medical records dated after January 2012.  

Accordingly, these issues are REMANDED for the following actions:

1.  Update the record to include all of the Veteran's VA medical records dated after January 2012.  

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected lumbar degenerative disc disease disability and associated neurologic impairment.

The examiner should report range of motion findings in degrees, on both active and passive range of motion testing, in weight bearing and nonweight-bearing circumstances, in the examination report.  

If there are flare-ups, and if the examination cannot reasonably be conducted during a flare-up, the examiner should estimate the functional loss, in degrees, during a flare.

Assess whether the Veteran's service connection lumbar spine disability is productive of any other objective neurologic abnormalities, such as bladder or bowel impairment.

If any of these assessments cannot be accomplished, it should be explained why.  

3.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a new SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


